                           UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF MICHIGAN
                                SOUTHERN DIVISION


GEANIECE D. CARTER,
              Plaintiff,                           No.19-12381
v.                                                 District Judge Paul D. Borman
                                                   Magistrate Judge R. Steven Whalen
UNIVERSITY OF TEXAS AT
DALLAS, ET AL.,
                                         /

                                          ORDER
       On August 12, 2019, Plaintiff Geaniece D. Carter filed a pro se civil complaint

[ECF No. 1]. Before the Court is her motion to file a second amended complaint [ECF

No. 36].
       Plaintiff filed first amended complaint on September 23, 2019 [ECF No. 13]. On

December 11, 2019, Judge Borman, adopting my Report and Recommendation, dismissed

the Defendants’ motion to dismiss the original complaint (which was superseded by the
first amended complaint) as moot [ECF No. 32]. In the meantime, the Defendants filed a

motion to dismiss the first amended complaint, which is pending [ECF No. 17]. That
motion raises a number of issues, including statute of limitations, Eleventh Amendment
immunity, lack of personal jurisdiction, and failure to state a claim.

       In her present motion to amend, Plaintiff seeks to add claims under 42 U.S.C. §
1983 and the Ninth Amendment. Her proposed amendment does not address the issues
raised in the Defendants’ amended motion to dismiss; in other words, if the Defendants

prevail on those issues as to Plaintiff’s first amended complaint, they will prevail as to her
second amended complaint.


                                             -1-
       At this time, would not be an efficient use of judicial resources to address the issue
of whether Plaintiff’s proposed amended claims would be futile. Rather, the Court will

deny her second motion to amend without prejudice, pending the disposition of the
Defendants’ amended motion to dismiss. If the Plaintiff survives that motion to dismiss,

she may re-file her second motion to amend, and the Court will consider the substance of
her motion at that time.
       Plaintiff’s second motion to amend [ECF No. 36] is DENIED WITHOUT
PREJUDICE.

       IT IS SO ORDERED.


                                          s/R. Steven Whalen
                                          R. STEVEN WHALEN
                                          UNITED STATES MAGISTRATE JUDGE
Dated: December 30, 2019




                              CERTIFICATE OF SERVICE
      I hereby certify that a copy of the foregoing document was sent to parties of
record on December 30, 2019, electronically and/or by U.S. mail.

                                          s/Carolyn M. Ciesla
                                          Case Manager to the
                                          Honorable R. Steven Whalen




                                             -2-
